       Case 4:18-cv-00069-BMM Document 207 Filed 11/13/20 Page 1 of 4



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Ph: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov
PAUL E. SALAMANCA
Deputy Assistant Attorney General
LUTHER L. HAJEK (CO Bar 44303)
United States Department of Justice
Environment and Natural Resources Division
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Ph: (303) 844-1376; Fax: (303) 844-1350
luke.hajek@usdoj.gov
Attorneys for Federal Defendants

                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

___________________________________
MONTANA WILDLIFE FEDERATION, )               CV 18-69-GF-BMM
et al.                              )
                                    )        DEFENDANTS’ MOTION FOR
           Plaintiffs,              )        VOLUNTARY REMAND
       v.                           )
                                    )
DAVID BERNHARDT, Secretary of the )
Interior,                           )
et al.                              )
                                    )
           Federal Defendants,      )
                                    )
       and                          )
                                    )
THE STATE OF WYOMING et al.         )
                                    )
           Defendant-Intervenors    )
___________________________________ )
       Case 4:18-cv-00069-BMM Document 207 Filed 11/13/20 Page 2 of 4



      Defendants David Bernhardt, Secretary of the Interior, et al. respectfully

move for a voluntary remand of one of the five U.S. Bureau of Land

Management’s (“BLM”) leasing decisions at issue in Phase Two: the December

2017 Nevada lease sale. This motion does not affect the December 2017 and

March 2018 Wyoming oil and gas lease sales and the March 2018 and June 2018

Nevada lease sales, which Defendants will address in their summary judgment

briefing. As to the lease sale subject to this motion, Defendants seek a voluntary

remand without a ruling on the merits and without vacatur in order to allow BLM

to conduct additional review of the decision. The grounds for this motion are set

forth in the accompanying memorandum in support.

      Defendants’ counsel has contacted counsel for the parties to get their

position regarding this motion, and Plaintiffs oppose this motion. Defendant-

Intervenor State of Wyoming does not oppose the motion, and the State of

Montana has not taken a position on the motion. Defendant-Intervenor Western

Energy Alliance will review the motion and relief requested before taking a

position on the motion and will comply with the briefing schedule to notify the

Court of its position.

      Respectfully submitted this 13th day of November, 2020.

                                       MARK STEGER SMITH
                                       Assistant U.S. Attorney
                                       U.S. Attorney’s Office
                                       2601 Second Avenue North, Suite 3200
                                         1
Case 4:18-cv-00069-BMM Document 207 Filed 11/13/20 Page 3 of 4



                            Billings, MT 59101
                            Ph: (406) 247-4667; Fax: (406) 657-6058
                            mark.smith3@usdoj.gov

                            PAUL E. SALAMANCA
                            Deputy Assistant Attorney General

                            LUTHER L. HAJEK (CO Bar 44303)
                            United States Department of Justice
                            Environment and Natural Resources
                            Division
                            999 18th St., South Terrace, Suite 370
                            Denver, CO 80202
                            Ph: (303) 844-1376; Fax: (303) 844-1350
                            luke.hajek@usdoj.gov

                            Attorneys for Federal Defendants




                              2
       Case 4:18-cv-00069-BMM Document 207 Filed 11/13/20 Page 4 of 4



                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing is being filed with the Clerk of the
Court using the CM/ECF system, thereby serving it on all parties of record on
November 13, 2020.

                                        /s/ Luther L. Hajek
                                        LUTHER L. HAJEK
                                        Counsel for Federal Defendants




                                          3
